Exhibit 10.16
 

 
CONFIDENTIAL TREATMENT REQUEST [***] INDICATES INFORMATION THAT HAS BEEN OMITTED
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST UNDER RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934,  THIS INFORMATION HAS BEEN FILED UNDER SEPARATE COVER WITH
THE COMMISSION.


 
RENTAL AGREEMENT
 
THIS RENTAL AGREEMENT (this “Agreement”) dated as of May 15, 2009 (the
“Effective Date”), is entered into between CRYOPORT, INC., a Nevada corporation
(“Lessor”), having a place of business at 20382 Barents Sea Circle, Lake Forest,
California 92630, and FEDERAL EXPRESS CORPORATION, a Delaware corporation
(“Lessee”), having a place of business at 3610 Hacks Cross Road, Memphis,
Tennessee 38125, with respect to the following facts:
 
WHEREAS, Lessor has developed certain liquid nitrogen shipping vessels described
more specifically in Schedule 1 hereto (each, a “Container”), and related
services for the use and transport thereof (the “Related Services”).
 
WHEREAS, Lessee has entered into, or will enter into, one or more agreements to
provide certain shipping services for one or more clinical research
organizations, clinical research laboratories or similar testing facilities
listed on Schedule 2, as amended from time to time by mutual written agreement
of the parties hereto (each, a “Customer”), including without limitation to
provide cold chain transportation of frozen clinical or biological research or
diagnostic specimens from a Customer’s health care provider clients (each, a
“Provider Client”) to such Customer.
 
WHEREAS, Lessee desires to provide cold chain transportation services between
each Customer and its Provider Clients using Containers (“CryoPort Express”),
and Lessor and Lessee desire to enter into this Agreement to facilitate such
implementation of CryoPort Express on the terms and conditions hereof.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows:
 
1. Lease.  On the terms and conditions of this Agreement, Lessor hereby leases
to Lessee, and Lessee accepts for lease, such Containers as listed on any order
placed by either a Customer or a Provider Client and accepted by Lessor in
accordance with Section 2 (an “Order”), below, for the prices (“Fees”) stated on
Schedule 2 hereto or as stated on the applicable Order Confirmation (defined
below).
 
2.  Lease Transactions.  Each lease of a Container hereunder (each a “Lease
Transaction”) shall take place as follows, and such policies and procedures as
more specifically agreed in writing by the parties:
 
2.1  Each Customer or Provider Client that desires to use CryoPort Express shall
place an Order either directly with Lessor, or with Lessee who in turn shall
place such Order with Lessor, each in such manner and by such means as specified
by Lessor.
 
1

--------------------------------------------------------------------------------


Confidential Treatment Requested By CryoPort, Inc.
 
2.2  Lessor will use commercially reasonable efforts to accept or reject an
Order as soon as possible and no later than 24 hours from receipt of the
Order.  Each Order that is accepted shall be evidenced by issuance of an Order
confirmation (“Order Confirmation”).  The Order Confirmation will confirm for
each Lease Transaction the following:  (a) the Lessor facility where the
Container shall be picked-up to begin the Lease Transaction and delivered to end
the Lease Transaction, (b) the name and shipping address of the applicable
Provider Client, (c) the shipping address of the applicable Customer, (d) the
number and type of leased Container(s), (e) the lease term, and (e) the
applicable Fees.  Acceptance or rejection of each Order will be communicated to
the Provider Client or Customer placing the Order, and each Order Confirmation
will be communicated to Lessee.  Acceptance of any Order is subject to Container
availability.  The Provider Client or Customer placing the Order shall have the
right to cancel a Lease Transaction four (4) days prior to the Commencement
Date.  For these purposes, “Commencement Date” means the date that the Lease
term commences as indicated on the Order Confirmation.  Lessor will make the
Container(s) which are the subject of the Order available for pick-up by Lessee
on the Commencement Date at the Lessor facility indicated on the Order
Confirmation.
 
2.3  For each Lease Transaction, Lessee shall be responsible for delivering the
applicable Container(s) from Lessor’s identified facility, to Provider Client’s
shipping address, to Customer’s shipping address, and back to Lessor’s
identified facility, each during the applicable Lease term, each as set forth on
the applicable Order Confirmation.
 
2.4  For each Lease Transaction, unless Lessor otherwise expressly agrees in
writing, Lessee shall not, and shall cause each Customer and Provider Client not
to, use the applicable Containers for any purpose other than frozen clinical or
biological research or diagnostic specimens, or transport the applicable
Container to any party or address other than as specified in the applicable
Order Confirmation.
 
2.5  Lessee shall provide Lessor with periodic good faith estimates of the
reasonably anticipated demand for Containers hereunder, which shall be
non-binding and for planning purposes only.
 
 3.   Movement Lease.
 
3.1  Containers shall be leased on a per movement basis (“Movement
Lease”).  Lease Transactions commence on the Commencement Date and end at the
end of each movement.  A movement is defined as that time when the Container is
received by Lessee and completed with the Container has been returned to Lessor,
as described in Section 2.  The Lessor shall be compensated by payment of the
applicable Fees for each Lease Transaction where a Container has been tendered
to Lessee for delivery at the commencement of the Lease Transaction.  A
transaction is defined as a completed delivery and return of the Container.
 
3.2  If Lessee fails to return to Lessee the applicable Container prior to the
end of the lease term as set forth on the applicable Order Confirmation, Lessee
additionally shall pay to Lessor the applicable additional Fees specified in
Schedule 2 hereto.
 
3.3  The parties shall specify on Schedule 2 which party shall be responsible
for billing and collecting the Fees, together with Lessee’s transportation fees,
for CrypPort Express for each Customer (and its Provider Clients).  For each
Lease Transaction for a Customer (and its Provider Clients) for which Lessor is
responsible for billings and collections, Lessor shall use the most-current fee
schedule of Lessee’s transportation fees provided by Lessee for such Customer,
and shall remit to Lessee the applicable transportation fees collected within
thirty (30) days after collecting the same.  For each Lease Transaction for a
Customer (and its Provider Clients) for which Lessee is responsible for billings
and collections, Lessee shall use the most-current schedule of Fees for such
Customer, and shall remit to Lessor the applicable Fees billed within thirty
(30) days after billing the same.
 
2

--------------------------------------------------------------------------------


Confidential Treatment Requested By CryoPort, Inc.
 
 4.  Delivery and Return.
 
4.1  Delivery.  Lessee shall take possession of the Container(s) on the
Commencement Date at the Lessor facility identified on the Order
Confirmation.  At the time of acceptance, Lessee must inspect the Container(s)
and identify on Form - 001 (“Delivery Form”) the existence of any visible
damages and both parties must sign such Delivery Form.  Unless otherwise
indicated on the Delivery Form, the execution of the Delivery Form shall
indicate that there are no such visible damages.  If Lessor delivers a Container
that is not serviceable, Lessor will, at its own expense, promptly replace the
non-serviceable Container utilizing, to the extent practical, a Lessee service
for the transportation of such replacement Container.  Because of delivery and
return logistics, Lessor reserves the right to substitute Container serial
numbers for the Container serial numbers indicated on the Order Confirmation up
until the execution of the Delivery Form.
 
4.2  Return.  Lessee must return the Container(s) to the Lessor facility
specified in the Order Confirmation free and clear of any claims, liens or
encumbrances in a serviceable, emptied and clean condition without damage,
except for ordinary wear and tear.  The parties will execute Form-002 (“Return
Form”) upon the return of the Container(s), indicating any non-allowable
damages.  Unless otherwise indicated on the Return Form, the inspection by
Lessor and the execution of the Return Form shall indicate that there are no
such damages.
 
5.   Use of Containers.  Lessee shall, and shall cause each Customer and its
Provider Clients to, (a) use the Containers in a careful and proper manner and
in accordance with the use guidelines established from time to time by Lessor
and provided to Lessee (the “Guidelines”), (b) not use the Containers or allow
the Containers to be used for any unlawful purpose, (c) not modify the
Containers, and (d) use every reasonable precaution to prevent loss or damage to
the Containers and to prevent injury to persons and property.  Lessee shall
cooperate fully with Lessor and any insurance companies producing insurance
under Section 11 hereof in the investigation and defense of any claims and suits
arising from the use or operation of the Containers.
 
6.  Loss or Damage.  Lessee will bear all risk of loss, damage, theft,
destruction, attachment, seizure or the like (any such event being referred to
as a “Casualty”) of or to the Container(s), reasonable wear and tear excepted,
once the parties execute the Delivery Form.  Reasonable wear and tear shall
include, but not be limited to plastic corners, door hinges, or any other
similar areas that experience damage due to manufacturing or design flaws or
defects.  No Casualty will impair the obligations of the Lessee to pay the Fees
for the lease term of the applicable Lease Transaction.  Immediately upon Lessee
becoming aware of a Casualty, Lessee will provide Lessor with written notice
detailing such Casualty.  At Lessor’s sole option and upon notice to Lessee,
Lessee shall promptly (a) reimburse Lessor for the reasonable costs of repairing
the affected Container (but not exceeding the replacement value stated on
Schedule 1 or any applicable Order Confirmation (“Replacement Value”)), or (b)
pay Lessor the Replacement Value in the case of a lost Container or a Container
with respect to which the cost of repair will exceed the Replacement Value.
 
3

--------------------------------------------------------------------------------


Confidential Treatment Requested By CryoPort, Inc.
 
7.  Pricing; Payment of Fees.  Lessor’s current Fees for Lease Transactions, as
well as applicable additional fees, are specified in Schedule 2.  The prices are
valid for one year from the Effective Date of this Agreement.  Lessor shall be
entitled to change the pricing thereafter on thirty (30) days’ written notice to
Lessee.
 
8.  Lessee’s Exclusive Benefit.  The parties agree that this Agreement is
executed for the benefit of Lessee’s exclusive use of the Container(s) leased
hereunder, and Lessee shall not sublease, sublet, loan, or otherwise release to
any third party (other than to an affiliate of Lessee performing transportation
services in the ordinary course of Lessee’s business as currently conducted) use
of any of the Container(s) unless expressly set forth in this Agreement or
otherwise expressly agreed in writing by Lessor.
 
9.  Rights to Containers.  Lessor and Lessee agree that each Lease Transaction
is an agreement of lease only and nothing contained in this Agreement may be
construed as conveying to Lessee any right, title or interest in or to the
Containers except as a lessee.  Lessee recognizes and acknowledges that Lessee
has the right to maintain possession of the Container(s) conditional upon
Lessee’s compliance with the terms of this Agreement.  Lessee will not, without
the prior written consent of Lessor, assign or sublease any of the Containers,
or hypothecate, pledge or otherwise encumber or suffer a lien upon or against or
otherwise convey any interest in this Agreement or any Container leased
hereunder (or purport to do any of the foregoing).  Lessee shall indemnify
Lessor from any and all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) resulting from any such actual or
purported assignment, sublease, hypothecation, pledge, encumbrance, lien or
conveyance.  Upon request of Lessor, Lessee shall execute and deliver a
financing statement or similar documents, and take such other actions, to permit
Lessor to perfect a security interest in, or to evidence Lessor’s ownership of,
the Containers.  Lessor will have the right at any time during the term of this
Agreement period to inspect the leased Containers, including at Lessee’s
facilities.  In addition, Lessee will not suffer to be removed any Lessor
markings contained on any Container.
 
10.  Container Warranties; Limitations.  Lessor warrants that the Containers
during the applicable lease term (a) meet the certification requirements as and
when issued by the FAA or any other applicable governing body, and (b) will
operate within the temperature ranges specified on Schedule 1 hereto for the
periods stated therein when operated in accordance with the Guidelines, receipt
of which is acknowledged by Lessee (“Authorized Warranty”).  Any claim against
Lessor for breach of the Authorized Warranty or other duties must be made in
writing and promptly pursued within one (1) year from the date of delivery of
the Container(s) at issue.  Subject to the first sentence of this Section 10,
the Containers are leased in “as is” condition.  Except as otherwise provided
herein, Lessor will have no responsibility, and Lessee shall indemnify Lessor,
for any and all claims, including any third-party claims relating to
representations and warranties by Lessee outside the scope of the Authorized
Warranty.
 
 
4

--------------------------------------------------------------------------------


Confidential Treatment Requested By CryoPort, Inc.

THE AUTHORIZED WARRANTY STATED HEREIN IS IN LIEU OF ANY AND ALL WARRANTIES AND
LESSOR DISCLAIMS ALL OTHER WARRANTIES RELATING TO THE CONTAINERS AND THE RELATED
SERVICES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF NONINFRINGEMENT, FITNESS
FOR A PARTICULAR PURPOSE OR MERCHANTABILITY.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, LESSOR SHALL NOT BE LIABLE TO LESSEE FOR ANY LIABILITY, LOSS OR DAMAGE
CAUSED OR ALLEGED TO BE CAUSED DIRECTLY OR INDIRECTLY BY THE CONTAINER(S) OR
RELATED SERVICES, INCLUDING, WITHOUT LIMITATION, ANY CONTAMINATION, SPILL OR
LEAK FROM A CONTAINER.  IN NO EVENT WILL LESSOR BE LIABLE TO LESSEE FOR
INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES, INCLUDING, WITHOUT
LIMITATION, DAMAGES DUE TO LOSS OF USE, LOST PROFITS OR ANY INDIRECT DAMAGES,
EVEN IF LESSOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, REGARDLESS
OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE.
 
Lessor shall indemnify and hold harmless Lessee from and against any cargo loss
or damage resulting from a container’s failure to perform with the
representations and warranties set forth in this Section 10.  Lessor's liability
to Lessee under this Section 10 for cargo loss or damage per shipment shall
always be limited to the amount that Lessee pays for such loss or damage.
 
Lessee agrees to defend, indemnify and hold harmless Lessor and its affiliates,
employees, officers, directors and owners (collectively, “Lessee Indemnified
Parties”) from and against any and all losses, liabilities, damages and expenses
(including reasonable attorneys’ fees and costs) resulting from any claim,
demand, action or other proceeding, whether asserted or incurred during or
subsequent to the Term (defined below), relating to or in any way arising out of
the possession, maintenance, use, control, loss, damage or destruction of the
Containers or any portion thereof, except for losses or injuries caused by
Lessor’s negligence or breach of the Authorized Warranty.  Lessee will, promptly
after it becomes aware of it, give Lessor prompt notice of any occurrence, event
or condition in connection with which Lessor may be entitled to indemnification
hereunder.
 
11.  Insurance.  Lessee will, at all times and at its own expense, during the
Term hereof and for three years thereafter, maintain insurance insuring Lessor
and Lessee, as their respective interests may appear and covering liability for
bodily injury and property damage resulting from the transport of the
Containers.  All such insurance shall be obtained in such amounts and from
reputable companies as is customary in the industry.
 
12.  Events of Default.  The following shall be “Events of Default” hereunder
with respect to any Container (and an Event of Default with respect to any
Container shall be an Event of Default with respect to all Containers):  (a)
Lessee shall default in payment of any Fees or other amounts due hereunder, (b)
Lessee shall be in breach of any other term of this Agreement, or (c) Lessee
shall become insolvent, makes a filing in bankruptcy, dissolves or otherwise
terminates its corporate existence.  If an Event of Default occurs and should
such Event of Default continue for more than five business days after Lessee’s
receipt of written notice of such default, Lessor may, at its option, (i)
require Lessee to return any or all Containers in accordance with Section 4.3,
(ii) take possession of any or all Containers wherever found, enter into the
premises or aircraft where the Container(s) are located and disconnect, render
unusable and remove the Container(s) or (iii) require Lessor to pay as
liquidated damages for loss of the benefit of its bargain and not as a penalty,
their “Default Value” plus all Fees that are payable to the date that Lessor
receives payment of the Default Value and such Fees.  “Default Value” means all
unpaid Fees and other charges including cost of return to Lessor facility
specified in the order.  The foregoing rights shall be in addition to any other
rights and remedies available to Lessor at law or in equity.  No remedy referred
to in this Section 12 is intended to be exclusive, but each shall be cumulative
and in addition to any other remedy referred to above or otherwise available to
Lessor at law or in equity.  No express or implied waiver by Lessor of any Event
of Default shall in any way be, or be construed to be, a waiver of any future or
subsequent Event of Default.
 
5

--------------------------------------------------------------------------------


Confidential Treatment Requested By CryoPort, Inc.
 
 
13.  Term and Termination.  This Agreement shall commence on the Effective Date,
and shall be valid until one (1) year from the Effective Date (“Term”);
provided, (a) this Agreement and any applicable Order Confirmation shall survive
with respect to any Lease Transaction still in effect at such expiration date
until the end of the lease period for that Lease Transaction and the return of
the applicable Container(s) as provided herein, and (b) this Agreement shall
automatically renew for additional one-year terms unless one party gives the
other party written notice of non-renewal at least thirty (30) days prior to the
then-current Term.  In addition, Lessor may terminate this Agreement on written
notice to Lessee on the occurrence of any Event of Default that remains
unremedied after the period of time specified in Section12 for Lessee’s
cure.  Sections 10, 11, 13 and 14 shall survive termination or expiration of
this Agreement.  Either party shall have the right to terminate this Agreement
for convenience upon providing the other with thirty (30) days written notice.
 
14.  General Provisions.
 
14.1  Force Majeure.  No party to this Agreement shall be liable to the other
party for any failure or delay in fulfilling an obligation hereunder other than
payment of money, if said failure or delay is attributable to circumstances
beyond its control, including, but not limited to, any fire, terrorism, power
failure, labor dispute or government measure (“Force Majeure”).  The Parties
agree that the deadline for fulfilling the obligation in question shall be
extended for a period of time equal to that of the continuance of the Force
Majeure.  Each party shall use all commercially reasonable efforts to minimize
the effect of the Force Majeure on its performance under this Agreement.
 
14.2  Notices.  Notices under this Agreement shall be valid if given in writing
and sent by recognized overnight courier, registered mail or fax to the
addresses shown on the invoice.  Notices will be effective upon receipt.
 
14.3  Operation of Containers.  Lessee agrees that in its use and handling of
the Containers it will strictly comply with the Guidelines and such additional
instructions as Lessor shall provide in writing to Lessee.  Lessee agrees that
it will comply with all applicable laws and regulations relating to its use and
possession of the Containers.
 
14.4  Non-Waiver.  No failure by Lessor to exercise, nor delay by Lessor in
exercising, any right or remedy which it may have under or with respect to this
Agreement shall operate as a waiver thereof of any other right or remedy
available to Lessor.  No waiver of any such right shall be effective unless the
same shall be in writing and signed by Lessor.
 
6

--------------------------------------------------------------------------------


Confidential Treatment Requested By CryoPort, Inc.
 
14.5  Integration.  This Agreement (including any Schedules and Order
Confirmations) constitutes the entire agreement between the parties.  This
Agreement only may be amended by a written agreement between authorized
representatives of the parties.  If any portion of this Agreement is held to be
invalid in any jurisdiction, such provisions shall be severed from this
Agreement and the remaining provisions shall remain in full force and
effect.  Any term or condition set forth in any Order, Order Confirmation or
other document or instrument (other than as expressly required hereby) that
conflicts with, or adds to, the terms of this Agreement shall be of no force or
effect, except if such document or instrument is duly executed and delivered by
each party and expressly and conspicuously references and supersedes this
Agreement.
 
14.6  Confidentiality and Advertising Restrictions.  Except to the extent
disclosure is required by applicable law, regulation or court order, the parties
agree that this Agreement and the terms hereof shall be kept strictly
confidential by them, and each party shall in each instance obtain the prior
written approval of the other concerning exact text and timing of news releases,
articles, brochures, advertisements, prepared speeches and other information
releases concerning this Agreement.  No license or grant whatsoever pertaining
to a party’s trademarks, tradename, logos, service marks or other intellectual
property is granted to the other party pursuant to this Agreement.
 
14.7  UCC Filings; Additional Information.  Lessee will provide reasonable
assistance to Lessor with respect to the Lessor’s recording, filing,
re-recording and re-filing of any financing statements or other instruments as
are reasonably necessary to maintain the perfected security interest and
ownership interest of Lessor in each Container, together with such instruments,
in execution form, and such other information as may be required to enable it to
take such actions.
 
14.8  Assignment.  Lessee acknowledges that this Lease Agreement and its rights,
duties and obligations are personal to Lessee and may not be assigned, delegated
or otherwise transferred by Lessee without Lessor’s prior written consent.  Any
attempted assignment, delegation or transfer by Lessee in violation of this
subsection 14.8 will be void and will constitute a material breach of this Lease
Agreement.  Nothing herein shall be construed to limit Lessor’s right or ability
to assign, delegate or transfer this Lease Agreement.
 
14.9  Governing Law.  This Agreement will be governed and construed in
accordance with the laws of the State of Delaware without reference to the
conflicts of laws provisions thereof.
 
14.10  Counterparts.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH, WHEN SO EXECUTED AND DELIVERED, SHALL CONSTITUTE AN ORIGINAL, FULLY
ENFORCEABLE COUNTERPART FOR ALL PURPOSES EXCEPT THAT ONLY THE COUNTERPART
STAMPED OR MARKED ‘COUNTERPART NUMBER 1’ SHALL CONSTITUTE ‘CHATTEL PAPER’ OR
OTHER ‘COLLATERAL’ WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE AS IN
EFFECT IN ANY JURISDICTION.
 
7

--------------------------------------------------------------------------------


Confidential Treatment Requested By CryoPort, Inc.

 
EACH PARTY’S SIGNATURE BELOW ACKNOWLEDGES THAT SUCH PARTY HAS READ AND
UNDERSTANDS EACH OF THE TERMS AND CONDITIONS OF THE AGREEMENT AND AGREES TO BE
BOUND BY THEM.
 
FEDERAL EXPRESS CORPORATION
CRYOPORT, INC.
   
BY: /s/ Jerry Beyl        
BY: /s/ Larry Stambaugh        
   
NAME: Jerry Beyl
NAME: Larry Stambaugh
   
TITLE: Vice President FedEx Worldwide Svcs
TITLE: Chairman and CEO

 
8

--------------------------------------------------------------------------------


Confidential Treatment Requested By CryoPort, Inc.
 
SCHEDULE 1


CONTAINERS


 
Model No.: EXP5



 
Description: The CryPort Express Shipper Model No. EXP 5 is an IATA certified
cryogenic dry vapor shipping container which holds 5.5 liters liquid nitrogen
and has a full weight of 10.2 kilograms.



 
Replacement Cost:      [***]



~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


[ADDITIONAL MODELS MAY BE ADDED
BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES]
 
 
9

--------------------------------------------------------------------------------


Confidential Treatment Requested By CryoPort, Inc.

 
SCHEDULE 2


CUSTOMERS AND FEES


 
Customer: [***]



 
Billing Party: Lessor



 
Fees:  [***] for each Lease Transaction, for up to 14 calendar days after the
applicable Commencement Date



 
Additional Fees:  [***] for each Lease Transaction, if the Container is not
returned to Lessor within 14 calendar days after the applicable Commencement
Date, for each period of 14 calendar dsays (or portion thereof) thereafter, up
to a maximum of [***] for each Lease Transaction



~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


[ADDITIONAL CUSTOMERS MAY BE ADDED  BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES]
 
 
 
 
 
 
 
 
 
 
10

